Citation Nr: 0920197	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-27 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
the cause of the Veteran's death and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Homer H. Humphries, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

As an initial matter, the Board notes that, under VA 
regulations, the term "Veteran" means a person who served 
in the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  (1) For compensation and dependency and 
indemnity compensation (DIC) the term "Veteran" includes a 
person who died during active service and whose death was not 
due to willful misconduct.  (2) For death pension the term 
"Veteran" includes a person who died in active service 
under conditions which preclude payment of service-connected 
death benefits, provided such person had completed at least 2 
years honorable military, naval or air service, as certified 
by the Secretary concerned.  38 C.F.R. § 3.1(d), (d)(1), 
(d)(2) (2008).  The record reflects that the Veteran had 
served on active duty for over eight years at the time of his 
death with his most recent entry onto active duty in March 
1967.  As the Board determines herein that the Veteran's 
cause of death is due to his own willful misconduct, he is 
not entitled to "Veteran" status under 38 C.F.R. § 
3.1(d)(1).  However, as the Veteran served during a prior 
period of active duty and would have only been permitted to 
reenter the naval service if his first period of service had 
been under conditions other than dishonorable, the Board 
finds that he is a Veteran within the meaning of VA 
regulations and, as such, is referred to as Veteran 
throughout this decision. 

The Veteran had unverified active military service from March 
1967 to August 1971, with a total of over eight years of 
service at the time of his death.  He died in August 1971.  
The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

This case was previously before the Board in September 2008 
and was remanded for further development.  The Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

The Board observes that, in her August 2007 substantive 
appeal, the appellant requested a hearing before a Veterans 
Law Judge sitting at the RO.  Such hearing was scheduled for 
June 2008; however, in May 2008 correspondence, the appellant 
and her attorney indicated that she no longer desired a Board 
hearing.  As such, the appellant's request for a Board 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e). 

The Board notes that the issue of entitlement to service 
connection for the Veteran's death was previously denied by 
the RO in an administrative decision issued in May 1972.  
Prior to consideration of the appellant's claim on the 
merits, the Board is required to consider the issue of 
finality, see 38 U.S.C.A. §§ 7104(b), 5108; see also Barnett 
v. Brown, 8 Vet. App. 1 (1995), and as such, the issue has 
been characterized as shown on the first page of this 
decision.  Insofar as the Board's determination as to 
finality is favorable to the appellant, she is not prejudiced 
by the Board's actions herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).


FINDINGS OF FACT

1.  In a final administrative decision issued in May 1972, 
the RO denied entitlement to service connection for the cause 
of the Veteran's death.

2.  Evidence added to the record since the final May 1972 RO 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the appellant's claim for 
service connection for the cause of the Veteran's death.

3.  The Veteran died in August 1971 as a result of a homicide 
and the immediate cause of death was hemorrhage into the 
pericardial sac and left pleural cavity due to, or as a 
consequence of, bullet lacerations of the heart and left lung 
due to, or as a consequence of, a gunshot wound of the chest.

4.  The Veteran's death was proximately caused by his 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.


CONCLUSIONS OF LAW

1.  The May 1972 RO administrative decision that denied 
entitlement to service connection for the cause of the 
Veteran's death is final.  38 U.S.C. § 4005(c) (1970) [38 
U.S.C.A § 7105 (West 2002 & Supp. 2008)]; 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1972) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008)].

2.  New and material evidence has been received to reopen a 
final previously denied claim for service connection for the 
cause of the Veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  The Veteran's death was not incurred in the line of duty 
because it was the result of his own willful misconduct.  38 
U.S.C.A. §§ 105(a), 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1 (m), (n), 3.301 (2008).

4.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board's decision to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death is completely favorable and, in that regard, 
no further action is required to comply with VCAA and 
implementing regulations.  

With respect to the merits of the appellant's claim, the 
Board notes that letters sent to her in June 2007 and October 
2008 advised that, in order to be awarded DIC benefits, the 
evidence must show that the Veteran died while on active duty 
or died from a service-connected injury or disease.  Such 
letters also informed the appellant of her and VA's 
respective duties in obtaining evidence in support of her 
claim.  As the Veteran died on active duty and was not 
service-connected for any disabilities at the time of his 
death, the Board finds that the notice provisions under Hupp, 
supra, have been met.  Additionally, a May 2008 letter 
notified the appellant of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  

While proper VCAA notice was not provided to the appellant 
until after the initial unfavorable AOJ decision was issued 
in February 2006, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the appellant's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the June 2007, May 2008, and October 2008 
letters were issued, the appellant's claim was readjudicated 
in the November 2008 supplemental statement of the case.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured and the Board finds that VA has fully 
complied with its duty to notify.

Relevant to the duty to assist, investigative reports, 
witness statements, the death certificate, the autopsy 
report, statements from the Assistant State Attorney, 
affidavits and lay statements, and relevant portions of 
Florida law been obtained and considered.  The appellant has 
not identified any additional, outstanding records necessary 
to decide her pending appeal.  Additionally, a medical 
opinion is not necessary to decide this case as the cause and 
manner of the Veteran's death are clear from the record.

Moreover, the Board finds that the appellant's arguments on 
appeal are limited to her interpretation of governing legal 
authority and all pertinent information and evidence is 
already contained in the claims file.  There is no 
outstanding information or evidence that would help 
substantiate the appellant's claim.  VA's General Counsel has 
held that in cases where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, VA is not required to provide notice of, or 
assistance in developing, the information and evidence 
necessary to substantiate such a claim under 38 U.S.C.A. 
§§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

In the instant case, the evidence shows that the Veteran's 
cause of death was a result of his own willful misconduct 
and, as such, did not occur in the line of duty.  Therefore, 
the appellant lacks the basic eligibility to DIC benefits 
based on the cause of the Veteran's death.  Specifically, as 
indicated previously, for the purposes of the appellant's DIC 
claim, the Veteran does not meet the requirements of 
'Veteran' status.  See 38 C.F.R. § 3.1(d)(1).  VA will 
refrain from providing assistance in obtaining evidence where 
the claimant is ineligible for the benefits sought because of 
lack of qualifying service, lack of Veteran status, or other 
lack of legal eligibility.  38 C.F.R. § 3.159(d).  The Court 
has also held that compliance with the VCAA is not required 
if additional evidence could not possibly change the outcome 
of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  Therefore, as the interpretation of the law is 
dispositive of the appeal and no additional factual 
development would have any bearing on the ultimate outcome, 
any defect in the duties to notify and assist the appellant 
with the development of her claim is harmless error.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.). As such, no further action is required pursuant to 
the VCAA.

II.  Claim to Reopen

The law provides DIC for the spouse of a Veteran who dies 
from a service-connected disability.  38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred or 
aggravated in line of duty, and not the result of the 
Veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.301(a), 
3.303(a).  The death of a Veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.

The appellant claims that she is entitled to service 
connection for the cause of the Veteran's death as he died 
while serving on active duty.  The Veteran's death 
certificate reflects that he died in August 1971 as a result 
of a homicide and the immediate cause of death was hemorrhage 
into the pericardial sac and left pleural cavity due to, or 
as a consequence of, bullet lacerations of the heart and left 
lung due to, or as a consequence of, a gunshot wound of the 
chest.  The evidence of record reflects that the appellant 
shot the Veteran; however, she claims that he was an abusive 
husband and, when she shot him, he was assaulting her and 
threatening her with a knife.  As such, she claims that she 
acted in self-defense and, therefore, should not be barred 
from receiving VA benefits. 

In an administrative decision issued in May 1972, the RO 
determined that the appellant was barred from receiving VA 
benefits under the established rule of law that a wrongdoer 
may not profit by her wrongful act.  The evidence of record 
at that time included investigative reports surrounding the 
Veteran's death, court records, and the Veteran's death 
certificate.  In reaching the decision, the RO noted the 
facts surrounding the Veteran's death as well as relevant 
portions of Florida law.

With regard to the facts of the case, the RO observed that 
the Veteran died on August [redacted], 1971, as a result of a 
homicide while serving on active duty.  He died of a gunshot 
wound inflicted by the appellant as the aftermath of an 
argument over a bill of approximately $160.00, incurred by 
the appellant during the Veteran's absence on sea duty.  The 
RO observed that, during the course of the argument, the 
Veteran assaulted the appellant, who, when others restrained 
the Veteran, ran to the family bedroom.  The Veteran ran 
after her, forced his way into the bedroom, and again 
assaulted her.  The evidence showed that, at some point 
during the altercation, the Veteran displayed a knife, the 
appellant alleged that he threw her on the bed, and 
threatened to kill her with the knife.  Other evidence 
indicated that the Veteran was assaulting her with his fists.  
The appellant broke free and drew a revolver out of a chest 
of drawers.  The RO noted that it was unclear as to how or in 
what order the parties left the room, but when the appellant 
discharged the weapon, she was standing inside the house and 
the Veteran had left through the front door.  The appellant's 
uncle then knocked the revolver from the appellant's grasp.  
The Veteran was slumped over on the porch, then got up, and 
fled.  He was found in the early morning hours in a ditch 
about 50 yards from his home. 

The RO observed that the appellant was indicted by the Duval 
County Grand Jury for second degree murder; however, she 
later pled nolo contendere to the reduced charge of 
manslaughter.  When the appellant appeared for sentencing, 
the court withheld adjudication of guilt, with the sentence 
suspended, and the appellant was put on seven years 
probation.  

The RO also noted relevant portions of Florida law.  
Specifically, the plea of nolo contendere in a criminal 
action had the same legal effect as a plea of guilty.  See 
Peel v. State, 150 So. 2d 251.  Any Court of the State having 
original jurisdiction of criminal actions, where the 
defendant in a criminal case has been found guilty by verdict 
of a jury or, has entered a plea of guilty, or a plea of nolo 
contendere, or has been found guilty by the Court trying the 
case without jury, may at a time to be determined by the 
Court either with or without adjudication of guilt of the 
defendant, hear and determine the question of probation of 
such defendant.  See F.S. 948.01.

Where the probation is subsequently violated the Court may 
after conducting a hearing adjudge the probationer guilty of 
the offense and impose any sentence which it might originally 
have imposed.  See F.S. 948.06.

The purpose of the procedure whereby the defendant is not 
adjudicated guilty, but placed on probation without judgment 
of conviction being entered, is to provide for the 
rehabilitation of one who has committed the crime without 
formally and judicially branding the individual as a 
convicted criminal with subsequent loss of civil rights and 
other damming consequences.  A trial court can thereafter 
resume jurisdiction, for cause, including a judgment 
adjudicating guilt and passing sentence.  See Delaney v. 
State, 190 So. 2d 578.  

After examining the foregoing facts and laws, the RO 
determined that the homicide was a felonious killing and that 
the appellant was barred from benefits under the established 
rule of law that wrongdoer may not profit by her wrongful 
act. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In May 1972, the appellant was advised of the decision.  No 
further communication with regard to this issue was received 
from her until she filed her application to reopen her claim 
of entitlement to service connection for the cause of the 
Veteran's death in December 2005.  As the appellant did not 
timely appeal the May 1972 decision, it is final.  38 U.S.C. 
§ 4005(c) (1970) [38 U.S.C.A § 7105 (West 2002 & Supp. 
2008)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008)].

A claim which has been denied in an unappealed RO decision or 
an unappealed Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
appellant filed her application to reopen her claim of 
entitlement to service connection for the cause of the 
Veteran's death in December 2005, the definition of new and 
material evidence effective August 29, 2001, found at 
38 C.F.R. § 3.156(a) (2008), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the May 1972 administrative decision, additional 
evidence consisting of affidavits from the appellant, her 
daughter, M.M., and Dr. Miller as well as portions of Florida 
law relevant to justifiable homicide (F.S. 782.02) and 
manslaughter (F.S. 782.07) have been received.  Such 
documents indicate that the Veteran had a pattern of abusing 
the appellant and it appears that, under Florida law, the 
appellant's shooting of the Veteran may have been in self-
defense and, thus, a justifiable homicide.

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence reflects that the 
appellant may have acted in self-defense when she shot the 
Veteran and, if so, she may not be barred by law from 
receiving VA benefits.  The Board finds that the new evidence 
tends to prove a previously unestablished fact necessary to 
substantiate the underlying claim of service connection for 
the cause of the Veteran's death.  Consequently, the newly 
received evidence raises a reasonable possibility of 
substantiating the appellant's claim.  Accordingly, the claim 
of entitlement to service connection for the cause of the 
Veteran's death is reopened.  

III.  Merits of the Claim

As indicated previously, the appellant was originally denied 
service connection for the cause of the Veteran's death as 
the RO had determined that such was a felonious killing and 
that the appellant was barred from benefits under the 
established rule of law that wrongdoer may not profit by her 
wrongful act.

While not in effect at the time of the May 1972 
administrative decision, 38 C.F.R. § 3.11 governs this type 
of situation.  Such states that any person who has 
intentionally and wrongfully caused the death of another 
person is not entitled to pension, compensation, or 
dependency and indemnity compensation or increased pension, 
compensation, or dependency and indemnity compensation by 
reason of such death.

Therefore, the relevant inquiry is whether the appellant's 
actions in causing the Veteran's death were "intentional" 
and "wrongful."  An investigative report shows that the 
Veteran, who had been drinking all day, initially assaulted 
the appellant by hitting her in the head and knocking her to 
the ground.  Once the appellant was able to do so, she tried 
to separate herself from the Veteran by closing him out of a 
room.  He followed and began swinging a butcher's knife at 
the appellant.  At that point, the appellant retrieved a 
revolver.  The Veteran continued to attempt to try to cut the 
appellant with the knife.  Thereafter, the appellant started 
pulling the trigger of the revolver, which clicked several 
times, then discharged.  The Veteran slumped over and then 
began to attempt to pull the appellant out of the house.  
Then the Veteran fell on the porch and the appellant went to 
the telephone to call her aunt.  At that point, the Veteran 
ran behind the house, jumped the fence, and ran down to a 
ditch.  It appears that he ran for 50 yards, fell, and died.  

The court record reflects that the appellant was originally 
charged with murder in the second degree to which she pled 
not guilty.  Thereafter, she was permitted to withdraw her 
plea of not guilty and enter a plea of nolo contendere to 
manslaughter.  Sentencing was deferred and, at such time, the 
court withheld an adjudication of guilt and imposed a 
suspended sentence with 7 years probation.  An interview 
conducted by military personnel with the Assistant State 
Attorney reflects that, after a full investigation, the 
assistant state attorney determined that he could not prove 
that the killing of the Veteran was intentional.  The 
witnesses on whose testimony the state's case for second 
degree murder rested gave inconsistent and contradictory 
testimonies when their depositions were taken.  Other factors 
considered were the emotional reactions of the appellant to 
the Veteran's attack on her and her lack of any previous 
police record.  As such, the charge was reduced to 
manslaughter.

A May 2008 affidavit from the appellant reflects that, when 
the Veteran was drunk, he would beat her and behave in an 
abusive manner towards their four children.  The appellant 
provided two specific examples of times when the Veteran was 
abusive and stated that there were many, many other instances 
of abuse during their marriage that caused trauma to her as 
well as their children.  A May 2008 affidavit from C.J., the 
step-daughter of the Veteran and daughter of the appellant, 
reflects that the Veteran was an alcoholic, controlling, and 
physically and mentally abusive.  She indicated that he would 
consume alcohol on a daily basis and become enraged.  C.J. 
described instances in which the children would witness the 
Veteran's abusive actions toward the appellant.  A statement 
from M.M. reflects that she believed the appellant did not 
mean to kill the Veteran and that the Veteran was a good 
husband until he started drinking with his friends. 

A May 2008 affidavit from Dr. Miller, a psychiatrist, 
reflects that he examined the appellant as well as the 
investigative reports and C.J.'s affidavit.  Dr. Miller 
states that the appellant presented with no history of 
criminality or violent behavior in the past, with the 
exception of an incident where she defended herself in 
circumstances of suffering acute abuse at the hands of the 
Veteran.  Mr. Miller reports that the abuse of the appellant 
by the Veteran was episodic and associated with his drinking, 
and her reaction on the day of the shooting was that of self-
defense in the face of the Veteran who was approaching her 
with a knife and who had seriously injured her in the past. 

Under Florida law, manslaughter is defined as the killing of 
a human being by the act, procurement, or culpable negligence 
of another, in cases where such killing shall not be 
justifiable or excusable homicide nor murder, according to 
the provisions of this chapter, shall be deemed manslaughter 
and shall constitute a felony of the second degree.  F.S. 
782.07.  Homicide is justifiable when committed by any person 
when resisting any attempt to murder such person, or to 
commit any felony upon him, or upon or in any dwelling house 
in which such person shall be.  F.S. 782.02(2)(a).

Upon a review of the foregoing evidence and relevant law, the 
Board finds that the appellant acted in self-defense in the 
shooting of the Veteran and, as such, is a justifiable 
homicide.  Therefore, the Board determines that the appellant 
did not "wrongfully cause the death of the Veteran."  As 
such, under 38 C.F.R. § 3.11, the appellant is not barred 
from receiving VA benefits; however, for the following 
reasons, the Board finds that service connection for the 
cause of the Veteran's death is not warranted as such did not 
occur in the line of duty, but rather, as a result of his own 
willful misconduct.

Prior to examining the Veteran's actions that constituted 
willful misconduct and proximately resulted in his death, the 
Board notes that, by operation of 38 U.S.C.A. § 105(a), an 
injury or disease incurred during active military, naval, or 
air service will be deemed to have been incurred in line of 
duty and not the result of the Veteran's own misconduct when 
the person on whose account benefits are claimed was, at the 
time the injury was suffered or disease contracted, in active 
military, naval, or air service, whether on active duty or on 
authorized leave, unless such injury or disease was a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  

As such, 38 U.S.C.A. § 105(a) establishes a presumption in 
favor of a finding of line of duty.  As noted by the Court in 
Smith v. Derwinski, 2 Vet. App. 241, 244 (1992), if the Board 
finds that an exception does apply, i.e., willful misconduct, 
and denies the claim solely on the basis of such exception, 
the Board must establish that denial of the claim is 
justified by a preponderance of the evidence.

38 C.F.R. § 3.1(m) states that "in line of duty" means an 
injury or disease incurred or aggravated during a period of 
active military, naval, or air service unless such injury or 
disease was the result of the Veteran's own willful 
misconduct.  

38 C.F.R. § 3.1(n) states that "willful misconduct" means 
an act involving conscious wrongdoing or known prohibited 
action.  A service department finding that injury, disease or 
death was not due to misconduct will be binding on VA unless 
it is patently inconsistent with the facts and requirements 
of laws administered by VA.  (1) It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences; (2) mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct; (3) willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death (see §§ 3.301, 
3.302).

The Board notes that the Veteran died while serving on active 
duty in the Navy and, under 38 U.S.C.A. § 105(a), his death 
is presumed to be in the line of duty.  Additionally, while 
the Board observes that the Navy conducted its own 
investigation into the Veteran's death, no line of duty 
determination was rendered.  Specifically, in February 1972, 
a naval investigative officer obtained statements from the 
Assistant State Attorney prosecuting the case, the death 
certificate and the autopsy report, and witness statements 
from the State Attorney's Office.  Thereafter, he made 
findings of facts and opined that the cause of the Veteran's 
death was a bullet wound that penetrated the heart; that the 
appellant fired the shot that caused the death of the 
Veteran; and that the Veteran's death was not caused by the 
intent, fault, negligence, or inefficiency of any person in 
the Naval Service.  However, at the time of the naval 
investigative officer's report, no finding of guilt had been 
rendered against the appellant, and, furthermore, no line of 
duty determination was made.  

Moreover, even assuming, arguendo, that the naval 
investigator intended to conclude that the Veteran's death 
was not caused by the intent, fault, negligence, or 
inefficiency of any person in the Naval Service, to include 
the Veteran himself so as to find that the Veteran's death 
was incurred in the line of duty, the Board determines that 
such a finding is patently inconsistent with the facts and 
requirements of laws administered by VA.  (Emphasis added).  
See 38 C.F.R. § 3.1(n).  As will be discussed below, the 
facts of the case clearly demonstrate that the Veteran was 
assaulting and threatening the life of the appellant with a 
butcher's knife when she fired a revolver at him in self-
defense.  These actions demonstrate deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences on the part of the Veteran.  
Therefore, under VA law, the Board must conclude that the 
Veteran's actions constituted willful misconduct and, as 
such, his death was not incurred in the line of duty.

Specifically, pursuant to 38 C.F.R. § 3.1(n)(1), willful 
misconduct involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  The deliberate or intentional wrongdoing in 
this case was the Veteran's act of assaulting the appellant 
and threatening her life with a butcher's knife.  As noted by 
a witness, K.K., in his August 1971 statement, during the 
assault, the Veteran stated, "I am going to kill that 
woman."  In attacking her, the Veteran clearly had knowledge 
of or wanton and reckless disregard of the probable 
consequences of his actions.  Specifically, the Veteran had 
to reasonably expect that the appellant may defend herself 
against his attack.  In M.M.'s May 2008 statement, she 
indicated that the Veteran bought the revolver and taught the 
appellant how to use it in the event that anyone took 
advantage of her or the children.  As the Veteran purchased 
the gun and instructed the appellant in its use, he would 
have been aware that she had access to it and could be 
reasonably expected to use it in her defense.  

Therefore, the Veteran clearly had knowledge of or wanton and 
reckless disregard of the probable consequences of his 
actions.  He intentionally acted in a manner that 
demonstrated a reckless indifference regarding his own life 
(or his own death) and such behavior clearly falls within the 
regulatory definition of willful misconduct.  38 C.F.R. 
§ 3.1(n)(1).  Moreover, the Veteran's abusive actions were 
the proximate cause of his own death.  In so concluding, the 
Board notes that proximate cause is defined as "[a] cause 
that directly produces an event and without which the event 
would not have occurred."  BLACK'S LAW DICTIONARY 234 (8th ed. 
2004).  Specifically, in the instant case, the preponderance 
of the evidence shows that, if the Veteran had not assaulted 
and threatened the appellant, she would not have defended 
herself with a gun.  As such, the Veteran's abusive behavior 
is shown to be the proximate cause of his shooting and, 
ultimately, his death.

Based on the evidence in this case and for the reasons 
provided, the Board finds that the Veteran died as the result 
of a gunshot while he was assaulting and threatening the 
appellant.  As such, his death was proximately caused by his 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
The Federal Circuit has held that a finding of willful 
misconduct precludes a finding of service connection for the 
purposes of DIC entitlement under 38 U.S.C.A. § 1310.  See 
Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).  Therefore, 
since the Veteran's death was the result of his willful 
misconduct, service connection for the cause of his death is 
not warranted.   

In reaching this decision, the Board has considered the 
statutory line-of-duty presumption afforded by 38 U.S.C.A. 
§ 105(a), but, as discussed in this decision, has determined 
that a finding of willful misconduct is supported by a 
preponderance of the evidence.  The Board has also considered 
the applicability of the doctrine of reasonable doubt under 
38 U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 56 (1990). 


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death is granted.

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


